Judgment of the Superior Court — That there is nothing erroneous in the judgment complained of. Eor first, the defendant cannot take advantage of the statute upon a general demurrer, for the plaintiff may have a written note or memorandum of th°e promise, which he might produce in evidence. 2d. This action is not brought on the parol agreement only, but upon an agreement executed on one part; and so is not within the statute. Gilbert Court of Chancery, 231; 1 Bacon Ab. 74, and 75; 2 Str. 783; 1 Blac. Reports, 600.